Opinion issued December 13, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas


                             NO. 01-12-00853-CV


                           HOA T. DAO, Appellant

                                      V.

                            FRED SELF, Appellee


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 971,929


                      MEMORANDUM OPINION

      Appellant, Hoa T. Dao, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), § 51.941(a) (West 2005),
§ 101.041 (West Supp. 2012); Order Regarding Fees Charged in Civil Cases in the

Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3.

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2